 

Exhibit 10.4

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXECUTION COPY

VERENIUM TRANSITION SERVICES AGREEMENT

This VERENIUM TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and
entered into as of September 2, 2010 (the “Effective Date”), by and between
VERENIUM CORPORATION, a Delaware corporation (“Provider”), and BP BIOFUELS NORTH
AMERICA LLC, a Delaware limited liability company (the “Company”). Capitalized
terms used in this Agreement have the meanings given to them in the Purchase
Agreement (as defined below) unless otherwise defined herein. Provider and the
Company are each a “Party” and are collectively the “Parties.”

RECITALS

WHEREAS, the Company and Provider are parties to that certain Asset Purchase
Agreement dated as of July 14, 2010 (the “Purchase Agreement”), pursuant to
which, among other things, Provider will sell to the Company, and the Company
will purchase from Provider, all of Provider’s right, title and interest in and
to the assets used in or that are necessary for the operation of the LC
Business, as described in greater detail in the Purchase Agreement;

WHEREAS, from and after the Effective Date, Verenium Biofuels Corporation will
be a wholly-owned subsidiary of Purchaser (such subsidiary as of the Effective
Date, the “BP Biofuels Subsidiary,” and collectively with Verenium Biofuels
Louisiana LLC as of the Effective Date, the “BP Biofuels Subsidiaries”);

WHEREAS, from and after the Effective Date, the Company will be a tenant of the
premises leased pursuant to the San Diego Building A Lease, as amended (such
premises, “Building A”);

WHEREAS, from and after the Effective Date, Provider will be a tenant of the
premises leased pursuant to the San Diego Building B Lease, as amended (such
premises, “Building B,” and together with Building A, the “San Diego Premises”);

WHEREAS, from and after the Effective Date, Provider will sublease certain
premises in Building A (such premises, the “Verenium Sublet Premises”) to the
Company pursuant to the Sublease Agreement (as defined in the Purchase
Agreement); and

WHEREAS, in order to facilitate an orderly transition and to provide for the
operation of the LC Business while the Company occupies the Verenium Sublet
Premises, the Parties desire that Provider provide the services described in
this Agreement during the time periods specified herein, on the terms and
conditions set forth herein.



--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

1. Services; Work Capacity.

(a) Services. Subject to the terms and conditions hereof, Provider shall
provide, or shall cause to be provided, to the Company the services
(individually, a “Service,” and collectively, the “Services”) described on the
service schedules attached hereto or described on any additional service
schedules entered in accordance with Section 4 hereof (collectively, the
“Service Schedules”) during the applicable Service Term (as defined below).

(b) Work Capacity. Provider shall not be obligated to provide any volume or
level of Services in excess of, or allocate any employees or employee worktime
to the performance of Services in excess of, any maximum Work Capacity
requirements specified in the Service Schedules. For purposes of this Agreement,
“Work Capacity” means Provider’s allocation of its employees’ work time to the
provision of the Services, measured on a full time equivalent (“FTE”) basis,
assuming a five-day workweek and eight-hour workday.

2. Term; Service Terms.

(a) Agreement Term. The term of this Agreement shall commence on the Effective
Date and shall continue in effect until the second anniversary of the Effective
Date, unless extended by mutual written agreement of the Parties in writing or
earlier terminated in accordance with the provisions of Section 5 hereof (as the
same may be extended or earlier terminated, the “Agreement Term”).

(b) Service Term. Each Service described in a Service Schedule attached hereto
shall commence on the Effective Date and shall continue until the earliest to
occur of (i) the expiration or termination of the Agreement Term, (ii) the
expiration of the term of such Services as set forth in such Service Schedule,
as the same may be renewed in accordance with Section 2(c) if applicable, and
(iii) such time as such Service is terminated in accordance with the provisions
of Section 5 hereof (individually, a “Service Term,” and collectively, the
“Service Terms”). This Agreement is a master agreement and each Service Schedule
shall be construed as a separate and independent agreement for the performance
of the Services described therein, subject to the terms and conditions of this
Agreement. Any termination of any Service under a Service Schedule shall not
terminate this Agreement or any Service Schedule with respect to any other
Service then being provided pursuant to this Agreement.

3. Fees.

(a) Service Fees. In consideration for the Services provided to the Company by
Provider hereunder, for each Service provided by Provider during the applicable
Service Term, the Company shall pay to Provider the fee(s) set forth with
respect to such Service on the applicable Service Schedule (individually, a
“Service Fee,” and collectively, the “Service Fees”) and, if applicable, any
Affected Service Expense (as defined below). The Company shall be responsible
for reimbursing any out-of-pocket travel or accommodation expenses incurred by
Provider in the performance of any Service.

(b) Payment Terms. Within thirty (30) days following the end of each calendar
month during the Agreement Term, Provider shall deliver to the Company an
invoice setting forth the Service Fees (including a reasonable itemization)
incurred for each of the

 

2



--------------------------------------------------------------------------------

Services provided, or caused to be provided, by Provider to the Company during
the prior calendar month (collectively, the “Monthly Amounts”). The Company
shall pay Provider any undisputed Monthly Amounts reflected in such invoice
promptly upon receipt by the Company of the invoice relating thereto, but in no
event later than thirty (30) days following the receipt of such invoice. Any
amount of any Monthly Amount not paid during such thirty (30) days shall bear
interest, from the thirty-first (31st) day following receipt of the invoice
relating thereto until the date such amount is paid, at the rate of one percent
(1%) per month or the maximum rate permitted by law, if less. In the event any
Service is provided for part of any month, then the Services Fees payable in
respect of such Service shall be pro-rated on a daily basis in respect of such
partial month.

(c) Taxes. Provider will be solely responsible for all tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to Provider’s performance of Services and receipt of Service Fees
to be paid by the Company under this Agreement. The Parties will cooperate with
each other in determining the extent to which any tax is due and owing under the
circumstances, and shall provide and make available to each other any resale
certificates, information regarding out-of-state or country use of materials,
services or sale, and other exemption certificates or information reasonably
requested by either Party. If any taxes are required to be withheld by the
Company, the Company will (i) deduct such taxes from the payment made to
Provider, (ii) timely pay the taxes to the proper taxing authority, (iii) send
proof of payment to Provider and certify its receipt by the taxing authority
within thirty (30) days following such payment, and (iv) shall provide such
assistance as Provider may reasonably require in obtaining any refund of such
amounts to which Provider may be entitled, to the extent that such assistance
does not cause the Company to incur any liability in respect of the taxes
asserted to be due.

(d) Adverse Impact. Unless otherwise provided for in this Agreement, if the
Company (i) makes any change to its processes, procedures, practices, networks,
equipment, configurations, or systems and (ii) such change has a material
adverse impact on Provider’s ability to provide any of the Services, Provider
shall be excused from performing any such affected Services until the Company
adequately, in Provider’s reasonable discretion, mitigates the material adverse
impact of such change on the Provider’s ability to provide such Services, and
the Company shall be responsible for all expenses, if any, incurred by Provider
directly as a result of the cessation and, if applicable, the resumption of the
affected Service (“Affected Service Expense”).

4. Change Order Requests.

(a) Written Request. Provider has no obligation to provide to the Company any
services under this Agreement other than the Services. Either Party may at any
time after the Effective Date, through the Governance Committee and pursuant to
Section 4(b) below, propose modifications, changes or deletions to the Services
(“Modified Services”) or propose that additional services be added as Services
(“Additional Services”), which Modified Services or Additional Services shall
become Services subject to this Agreement if approved in writing by the Parties
pursuant to Section 4(b) below. The Party requesting the Modified Services or
Additional Services is referred to herein as the “Requesting Party” and the
Party receiving the request is referred to herein as the “Other Party.”

 

3



--------------------------------------------------------------------------------

 

(b) Process. The Parties agree to use the process set forth in this Section 4(b)
to approve requests for Modified Services or Additional Services. To request
Modified Services or Additional Services, the Requesting Party shall prepare
and, through its representatives on the Governance Committee (as defined below),
submit a change order request in the form of Annex 1 hereto (a “Change Order
Request”) to the Governance Committee, pursuant to which the Requesting Party
shall (i) in the case of requested Modified Services, attach to the Change Order
Request a proposed modified Service Schedule relating to the applicable Services
to be modified, or (ii) in the case of Additional Services, attach to the Change
Order Request a new proposed Service Schedule for the Additional Services being
requested, including, in each case, a description of the proposed functional
area, Service Fee, Service Fee basis, Service Term, and estimated requirements
for the Modified Services or Additional Services. Following the Governance
Committee’s receipt of a Change Order Request, the Governance Committee shall in
good faith review and approve such Change Order Request within fifteen (15) days
of such receipt, with such changes as the Governance Committee deems
appropriate. After a Change Order Request is approved by the Governance
Committee, the proposed Service Schedule attached thereto shall be attached
hereto and become a “Service Schedule” under this Agreement, and the Modified
Services or Additional Services covered by such Service Schedule, as the case
may be, shall become “Services” under this Agreement as of the date of approval,
and in each case shall be subject to the terms and conditions set forth herein.

(c) Substitution of Provider Designee. If a Service Schedule specifies a
designated employee of Provider (or any of its Affiliates) who will provide the
Services (such employee, the “Provider Designee”), then only that Provider
Designee, to the extent such Provider Designee is still employed by Provider,
and no other employee or agent of Provider, shall provide such Services on
behalf of Provider unless mutually agreed by the Parties. If a Provider Designee
is unable to provide an applicable Service due to such Provider Designee no
longer being employed at Provider or as a result of exigent circumstances
affecting such Provider Designee, or if circumstances arise in which Provider’s
continued provision of the Provider Designee’s Services would materially
adversely affect Provider or the conduct of its business, Provider may identify
another designated employee of Provider (or any of its Affiliates) as a
replacement Provider Designee through a Change Order Request, and if Governance
Committee agrees to such replacement Provider Designee through a mutually agreed
Change Order Request, Provider shall continue to perform the applicable Service
through the replacement Provider Designee. If Provider is unable to identify any
other such employee who has adequate skills to provide the applicable Service,
Provider, through its representatives on the Governance Committee, shall so
notify the Company in writing, and the Governance Committee shall meet and agree
upon a resolution to such situation. If, after such discussion, the Governance
Committee determines that Provider is no longer able to provide the applicable
Service, Provider or the Company shall each be permitted to terminate such
Service.

(d) Expenses. Unless otherwise mutually agreed to by the Governance Committee,
each Party shall bear its own expenses with respect to preparing any requests or
responses to Change Order Requests.

 

4



--------------------------------------------------------------------------------

 

5. Termination.

(a) Termination of Services and Agreement. Provider’s obligation to provide the
Services shall terminate on the date provided on the applicable Service Schedule
with respect to such Service (each, a “Service Termination Date”). The Company
shall have the right to terminate any Service prior to the applicable Service
Termination Date upon thirty (30) days prior written notice unless a different
termination notice period is specified in the applicable Service Schedule.
Termination of this Agreement shall terminate any and all outstanding Service
Schedules, but termination of any individual Service shall not constitute a
termination of this Agreement or any other Service. If all Services shall have
been terminated under this provision prior to the expiration of the Agreement
Term, this Agreement shall immediately terminate.

(b) Change of Control. Upon the occurrence of a Change of Control, Provider
shall have the right to (i) terminate this Agreement or any Service Schedule
hereunder upon ninety (90) days prior notice, provided that during such notice
period all Service Fees under this Agreement shall be increased to reflect a
pricing of full cost (including overhead) plus ten percent (10%), as reasonably
determined by Provider or (ii) to increase the Service Fees hereunder to reflect
full cost-plus pricing (including overhead), as reasonably determined by
Provider. For the purposes of this Agreement, a “Change of Control” means the
acquisition of the Company by a Third Party by means of any transaction or
series of related transactions to which the Company is a party (including, any
stock acquisition, merger or consolidation), in which transaction or series of
transactions (i) the holders of outstanding voting securities of the Company
immediately prior to such transaction do not hold, directly or indirectly, at
least 50% of the combined outstanding voting power of the acquiring entity (or
of the Company if it is the surviving entity in such transaction), or its direct
or indirect parent entity, immediately after such transaction or series of
related transactions or (ii) the members of the board of directors of the
Company immediately prior to such transaction or series of related transactions
do not constitute at least a majority of the board of directors of the surviving
entity (or the Company if it is the surviving entity of such transaction or
series of transactions) immediately after such transaction.

(c) Termination for Default. In the event of a Default (as defined below) by a
Party, the non-Defaulting Party shall have the right, at its sole discretion, to
terminate this Agreement if the Defaulting Party has failed to cure such Default
within thirty (30) days of receipt of written notice of such Default. Each of
the following events shall be deemed a “Default” under this Agreement:

(i) The Company shall fail to pay to Provider any undisputed amount of any
Monthly Fees within thirty (30) days of receipt of an invoice therefor or shall
fail to pay to Provider any amount of any Monthly Fees disputed in good faith by
the Company within thirty (30) days after resolution of such dispute;

(ii) Either Party shall default, in any material respect, in the due performance
or observance by it of any of the terms, covenants or agreements contained in
this Agreement, other than those expressly addressed in clause (i); or

(iii) Either Party shall become or be adjudicated insolvent and/or bankrupt, or
a receiver or trustee shall be appointed for either Party or its property or a
petition for reorganization or arrangement under any bankruptcy or insolvency
law shall be approved, or either Party shall file a voluntary petition in
bankruptcy or shall consent to the appointment of a receiver or trustee that is
not discharged within 90 days.

 

5



--------------------------------------------------------------------------------

 

(d) Accrued Fees and Obligations. Except in the event of termination of this
Agreement as a result of a Default by Provider under Sections 5(b)(ii), all
accrued and unpaid Monthly Fees shall be due and payable upon termination of
this Agreement. Except as expressly provided herein, the expiration or
termination of this Agreement or the expiration of or termination of any Service
shall not relieve either Party of any obligations or liabilities accruing prior
to the date of such termination or expiration.

6. Relationship of the Parties. In providing the Services, Provider shall at all
times be an independent contractor. Nothing contained herein shall be construed,
applied or intended to create the relationship between the parties hereto of
principal and agent or of employer and employee or of a partnership or joint
venture. Provider shall have no authority to act as an agent of the Company for
any purpose and shall not enter into any contract, understanding or agreement on
behalf of the Company or incur any charge or expense in the name of the Company.

7. Provider Representatives and Company Representative.

(a) Provider has appointed a representative(s) (each, a “Provider
Representative”) in respect of each of the Services under this Agreement as set
forth on each of the Service Schedules. If a Service has a specifically
identified Provider Designee, the Provider Designee may also be appointed as the
Provider Representative for that Service. Provider shall at all times be
responsible for giving reasonable directions to each Provider Representative in
relation to the provision of the Services to the Company. Provider may replace
any Provider Representative at any time upon written notice to the Company. The
relevant Provider Representative will manage the day-to-day provision of the
applicable Service and be the first point of contact between the Company and
Provider in respect of the provision of such Service.

(b) The Company shall be represented by a nominee (the “Company
Representative”), who shall be appointed by the Company to act on behalf of the
Company for purposes of this Agreement and may be replaced by the Company at any
time upon written notice to Provider.

(c) The role of the Provider Representative and the Company Representative shall
be, on behalf of Provider and the Company, respectively, to coordinate the
provision of the Services, to discuss and reach agreement on any proposed
changes to the Services, and to escalate any disputes arising between the
Company and Provider to the Governance Committee.

8. Cooperation Between the Parties.

(a) Provider and the Company acknowledge that the success of this Agreement will
be greatly affected by the good faith cooperation of each Party. Accordingly,
the Parties agree to use commercially reasonable efforts to achieve the stated
purposes of this Agreement.

(b) The Company and Provider will establish a governance committee, equally
represented by the Company and Provider (the “Governance Committee”). Resolution
of all disagreements and disputes between Company and Provider regarding the
obligations and performance of either Party under this Agreement and Service
Schedules will first be attempted by the Governance Committee. Decisions of the
Governance Committee shall be by unanimous

 

6



--------------------------------------------------------------------------------

vote, with the representatives of the Company on the Governance Committee
collectively having one vote and the representatives of Provider on the
Governance Committee collectively having one vote. In the event the Governance
Committee is unable to resolve the matter within thirty (30) days, then either
Party may seek any and all remedies available to such Party under the Purchase
Agreement or any applicable Transaction Document and Sections 11.12, 11.13 and
11.14 of the Purchase Agreement shall apply. Any Modified Services or Additional
Services shall be reviewed by the Governance Committee and incorporated by
reference as part of this Agreement and the Service Schedules through the
process set forth in Section 4(b).

(c) At least once every month and at other times as requested to facilitate a
Change Order Request or as determined to be necessary at the request of either
Party, the Governance Committee shall meet to discuss and give consideration to
desired or necessary changes to the scope, level or type of Services provided
hereunder.

(d) In cases where the Parties need or desire to interact through in-person
communications in connection with the Services, such communications, and the
timing and location of such communications, shall be coordinated between the
applicable Provider Representative and the Company Representative. The
Governance Committee may formulate rules and procedures for in-person
communications relating to particular Services or categories of Services, in
which case the Parties shall comply with such rules and procedures.

9. Personnel. Provider shall select, employ, supervise and direct all personnel
providing the Services hereunder. Provider’s employees (or employees of any of
its Affiliates), if any, providing Services under this Agreement are recognized
as employees solely of Provider (or its Affiliates). The Parties expressly agree
that Provider and the Company are not joint or co-employers of the employees
providing such Services, and Provider shall provide and be solely responsible
for all salary, employment and other benefits and liabilities relating to the
employment, in each case, of persons who perform the Services hereunder,
including without limitation the provision of workers compensation and
disability insurance for such persons.

10. Indemnification.

(a) The Company shall indemnify, defend and hold harmless Provider and its
officers, employees, affiliates and agents from and against any losses, damages,
injuries or expenses (“Losses”) incurred as a result of any claims demands or
actions by any independent third party arising out of or related to (i) the
Company’s breach of this Agreement or the Company’s gross negligence or willful
misconduct in connection with the performance of this Agreement or (ii) the
Company’s use of Permitted Access to access Provider’s Accessed Premises, except
in each case of clause (i) and (ii) to the extent such Losses arise from
Provider’s breach of this Agreement or Provider’s gross negligence or willful
misconduct.

(b) Provider shall indemnify, defend and hold harmless the Company and its
officers, employees, affiliates and agents from and against any Losses incurred
as a result of any claims demands or actions by any independent third party
arising out of or related to (i) Provider’s breach of this Agreement or
Provider’s gross negligence or willful misconduct in connection with the
performance of this Agreement or (ii) Provider’s use of Permitted Access to
access the Company’s Accessed Premises, except in each case of clause (i) and
(ii) to the extent such Losses arise from the Company’s breach of this Agreement
or the Company’s gross negligence or willful misconduct.

 

7



--------------------------------------------------------------------------------

 

(c) NO PARTY SHALL BE LIABLE OR RESPONSIBLE TO THE OTHER PARTY FOR ANY
INCIDENTAL, CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, LOST REVENUES AND LOSS OF BUSINESS), WHETHER
FORESEEABLE OR NOT, WHETHER OCCASIONED BY ANY FAILURE TO PERFORM OR THE BREACH
OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER OBLIGATION UNDER THIS
AGREEMENT FOR ANY CAUSE WHATSOEVER. Claims for indemnification under this
Section 10 shall not be considered incidental, consequential, indirect or
special damages hereunder.

11. Limitation of Liability. The maximum aggregate liability of Provider to the
Company arising in relation to this Agreement in respect of the provision or
non-provision of Services, whether for breach of contract, tort (including
negligence), breach of statute or otherwise and whether arising out of any
single act, omission, event or circumstance or series of acts, omissions, events
or circumstances occurring, shall in no circumstances exceed the total amount
paid for Services by the Company to Provider under this Agreement.

12. Performance. The Services shall be performed by Provider for the Company in
a timely, competent and workmanlike manner and quality that are substantially
consistent with Provider’s performance of such activities in its business in the
ordinary course. The Parties further acknowledge and agree that Provider shall
not be responsible for and is not guaranteeing the achievement of any results
from the performance of the Services hereunder. Provider’s performance of the
Services shall not be subject to any performance criteria or performance targets
unless such criteria or targets are specifically set forth in the Service
Schedules.

 

8



--------------------------------------------------------------------------------

 

13. Notices. All notices to be provided under this Agreement shall be made in
writing and shall be effective when delivered personally to the recipient,
transmitted by facsimile machine or electronic mail, with confirmation of
delivery retained, or one (1) business day after deposit for overnight delivery,
fees prepaid, with a nationally recognized overnight courier service, or if
mailed, five (5) business days after the date of mailing, to the addresses of
the Parties as set forth below:

 

If to Provider:

  

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attention: Chief Financial Officer

Fax: (617) 674-5353

If to the Company:

  

BP Biofuels North America LLC

Attention: Director of Business Development

150 West Warrenville Road

Naperville, IL 60563

Fax: (630) 836-5855

14. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the law of the State of New York, without giving effect to its
conflict-of-laws provisions.

15. Assignment; Successors and Assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned by any Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld;
provided, however, that either Party may assign this Agreement and its rights
and obligations under this Agreement to any of its affiliates without the other
Party’s consent. This Agreement shall be binding upon successors and permitted
assigns of the Parties. Any assignment not in accordance with this Section 15
will be null and void.

16. No Waiver. No waiver of any breach or default hereunder shall be considered
valid unless in writing and signed by the Party giving such waiver, and no such
waiver shall be deemed a waiver of any subsequent breach or default of the same
or similar nature. No failure on the part of any Party to exercise, and no delay
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege operate as a waiver hereof.

17. Amendments. No change, amendment or modification of this Agreement shall be
valid unless the same shall be in writing and signed by the Parties hereto.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
as to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforcement of such provision in any other jurisdiction.

19. Headings. The section headings used in this Agreement are included for
convenience of reference only and in no way should be used to construe or
interpret this Agreement.

20. Counterparts; Signatures. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute a single instrument. Additionally, the Parties acknowledge and
agree that signatures to this Agreement provided by facsimile or email in .pdf
format shall be recognized as original signatures.

 

9



--------------------------------------------------------------------------------

 

21. Confidentiality.

(a) “Confidential Information” means any and all information, data and
technology disclosed and/or provided by any Party hereto or any of its
affiliates, as applicable (each a “disclosing party”), to the other Party hereto
or any of its affiliates (each a “receiving party”), including, without
limitation, any and all methods and/or materials used in the business of the
disclosing party or one of its affiliates, as applicable, technical information,
technologies, systems, processes, procedures, know-how, data, trade secrets (as
such are determined under applicable law), samples, inventions (whether
patentable or unpatentable), improvements, methods, materials and compositions,
devices, molecules, genetically engineered organisms, formulae, illustrations,
patent applications, products, works of authorship, compilations, programs,
schematics, designs, drawings, technical plans, prototypes, production and
manufacturing processes and techniques, research, development activities and
plans, specifications, computer programs, object and source code, databases,
passwords, log on identifiers, algorithms, derivative works, reports, mask
works, business and financial data, business plans, skills and compensation of
employees and consultants, pricing, financial and operational information,
information regarding litigation or other regulatory actions or complaints,
marketing plans, customer and supplier information (including, without
limitation, actual or potential customers or suppliers, customer or supplier
lists, and customer or supplier requirements), regardless of the form in which
such information appears, or by which it is communicated whether in tangible or
intangible form, whether or not marked as confidential or otherwise identified
as confidential, and whether or not stored, compiled or memorialized physically,
electronically, graphically, photographically or in writing, as well as all
documents and other information which contain or reflect or are generated from
any of the foregoing. Notwithstanding anything to the contrary contained herein,
all Work Product and Inventions shall be the Confidential Information of the
Company.

(b) Requirements. During the Agreement Term and for ten (10) years thereafter,
the receiving party shall hold all Confidential Information of the disclosing
party in confidence and shall not disclose, use, copy, publish, distribute,
display, disseminate, provide access to or in any way disburse any Confidential
Information, except: (i) as reasonably necessary to carry out its
responsibilities under this Agreement; (ii) as otherwise allowed under this
Agreement; or (iii) with written consent of the disclosing party. The receiving
party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own (but no less than reasonable
care) to ensure that its and its affiliates’ employees, agents, consultants and
other representatives do not disclose or make any unauthorized use of the
Confidential Information of the disclosing party.

(c) Exceptions. The obligations set forth in Section 21(b) shall not apply to
any portion of Confidential Information which the receiving party can prove by
competent evidence:

(i) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving party or its affiliates in breach of this Agreement, generally
known or available;

 

10



--------------------------------------------------------------------------------

 

(ii) is known by the receiving party or its affiliates at the time of receiving
such information as evidenced by documentation pre-dating disclosure to the
receiving party or its affiliates by the disclosing party;

(iii) is furnished to the receiving party by a third party that is free to
disclose to others without breach of any obligation of confidentiality or
non-disclosure; or

(iv) was independently developed by the receiving party or its affiliates
without reference to information provided by the disclosing party, as evidenced
by clear documentation.

(d) Permitted Disclosures. The receiving party and its affiliates are expressly
authorized to disclose Confidential Information of the disclosing party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

(i) exercising the rights and performing the obligations of the receiving party
under this Agreement;

(ii) prosecuting or defending litigation as permitted by this Agreement;

(iii) complying with applicable laws and regulations;

(iv) disclosure to FDA, DOE, USDA or EPA or any comparable or successor
government agencies worldwide;

(v) disclosure to employees, agents, consultants and independent contractors of
the receiving party and its affiliates only on a need-to-know basis and solely
as necessary in connection with the performance of this Agreement, provided that
each disclosee must be bound by similar obligations of confidentiality and
non-use at least as equivalent in scope as those set forth in this Section 21
prior to any such disclosure; or

(vi) disclosure to any bona fide potential investor, investment banker,
acquirer, merger partner, or other potential financial partner; provided that in
connection with such disclosure, the receiving party shall inform each disclosee
of the confidential nature of such Confidential Information and use reasonable
efforts to cause each disclosee to treat such Confidential Information as
confidential.

In the event the receiving party or any of its affiliates are required to make a
disclosure of the Confidential Information of the disclosing party pursuant to
Section 21(d)(ii) or 21(d)(iii), it will, except where impracticable, provide
the disclosing party at least sufficient prior written notice of any such
disclosure so that the disclosing party may seek a protective order or other
appropriate remedy. Notwithstanding the foregoing, the receiving party and its
affiliates shall take all reasonable action to preserve the confidentiality of
the Confidential Information of the disclosing party, including, without
limitation, by cooperating with the disclosing party to obtain a protective
order or other appropriate remedy.

 

11



--------------------------------------------------------------------------------

 

(e) Notice of Non-Permitted Disclosure. If the receiving party becomes aware of
any unauthorized use or disclosure of the Confidential Information of the
disclosing party, the receiving party shall promptly notify the disclosing party
in writing.

(f) Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to the disclosing party upon unauthorized
disclosure, use or transfer of its Confidential Information to any third party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Section 21. In addition to all other remedies, the disclosing
party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this
Section 21.

22. Intellectual Property and Work Product.

(a) Work Product. All personal property that is embodied in any tangible form
and that is created or provided by Provider for the Company in performance of
the Services (such personal property is referred to as “Work Product”) shall be
owned by the Company. If requested by the Company, appropriate portions (such
as, but not limited to, designs, drawings, plans, specifications, prints, and
reports) of such Work Product will be furnished in electronic format. Work
Product may be in the form of a work of authorship, a process diagram, a
drawing, a blueprint, a model, a specification, a design, a report, a
manuscript, a document, a manual, a chart, a photograph, a database, a computer
program, a design for an apparatus or process or system, working notes, a plan,
or a model. Provider will periodically furnish Work Product to the Company and
at least one tangible copy of such Work Product, or any part thereof, upon
request by the Company, and at least one (1) tangible copy of the Work Product
upon completion of the Services.

(b) Inventions. All inventions, improvements and discoveries made, developed, or
conceived by Provider in connection with the Services performed hereunder shall
be promptly and fully disclosed to the Company in writing by Provider (such
inventions, improvements and discoveries are referred to as “Inventions”). All
Inventions shall be owned the Company with unencumbered title thereto.

(c) Assignment to Effect Ownership. Provider hereby assigns to the Company any
and all rights Provider has or may acquire in Work Product and Inventions and
intellectual property rights therein, or if assignment is not permitted by law,
waives such rights or grants to the Company an exclusive, fully paid, perpetual
irrevocable, worldwide license under such rights in Work Product and Inventions
and intellectual property rights therein for any and all purposes. Provider
agrees to execute any assignment or other documents reasonably necessary to
convey to the Company any right, title or other interest to Work Product and
Inventions and intellectual property rights therein as necessary to effect the
ownership of Work Product and Inventions and intellectual property rights
therein by the Company, and, at the request of the Company, Provider shall
execute all applications for United States and foreign Letters Patent and any
papers relating thereto which the Company or its nominee deems reasonably
necessary or proper. The Company or its nominee shall have sole responsibility
for the preparation, filing and prosecution of all such applications for Letters
Patent and will bear all costs and expenses in connection therewith. However,
the Company shall have no obligation hereunder to file any patent application,
secure any patent or maintain any patent in force.

 

12



--------------------------------------------------------------------------------

 

(d) The Company and Provider agree that any new discoveries or inventions
covered by a pending patent application or a provisional patent application or
otherwise invented or discovered under this Agreement by Provider and obligated
to be assigned to the Company pursuant to this Section 22(d) shall be considered
to be part of a joint research agreement in the context of 35 USC §103(c).
Further, such invention or discovery shall be considered to be owned by, subject
to an obligation of assignment to, or otherwise considered to be commonly owned
by the same person at the time of the applicable application for patent was
made, and was assigned to the assignee in accordance with the obligations set
forth in 37 CFR 3.11, so as to in all respects meet the obligations set forth in
and not serve as a “prior art” basis for rejection based on anticipation
pursuant to 35 U.S.C. §§ 102(e), (f), or (g). In addition, each Party hereby
agrees to cooperate, as reasonably necessary, and provide such applicable
documentation as requested by the other Party as such Party determines is
reasonably necessary to comply with this Section 22(d) and otherwise avoid
rejection based on anticipation pursuant to 35 U.S.C. §§ 102(e), (f), or (g).

23. Access to Premises.

(a) The performance and receipt of Services hereunder shall not entitle a Party
or its personnel or agents to access the premises, facilities, equipment or
systems of the other Party except as specifically set forth under a Service
Schedule or as specifically authorized by a Receiving Party Representative (such
specified permitted access, “Permitted Access”). The foregoing sentence does not
limit either Party’s right to access the Shared Space (as defined in the
Sublease Agreement) under and in accordance with the Sublease Agreement. All
Permitted Access shall be subject to the requirements set forth in this
Section 23 and the applicable Service Schedule. For purposes of this Agreement,
“Accessing Party” means the Party using Permitted Access to access the Receiving
Party’s Accessed Premises; “Receiving Party” means the Party whose Accessed
Premises are being accessed by the Accessing Party; “Accessed Premises” means a
Receiving Party’s premises, facilities, equipment, supplies or systems that are
accessed by the Accessing Party; “Receiving Party Representative” means the
Provider Representative (if Provider is the Receiving Party) or the Company
Representative (if the Company is the Receiving Party), as applicable; and “BP
Premises” means the San Diego Premises other than the Verenium Sublet Premises.

(b) All Permitted Access shall be subject to the following requirements, in
addition to the requirements specified in the applicable Service Schedules:
(i) the Accessing Party shall provide the Receiving Party’s Representative
reasonable advance notice each time the Accessing Party plans to access or use
its Permitted Access, with such notice including details regarding the personnel
or agents of the Accessing Party who will be accessing the Accessed Premises and
the timing and nature of such personnel’s or agents’ intended activities on the
Accessed Premises; (ii) the Accessing Party’s personnel and agents shall comply
with all reasonable scheduling decisions, rules, policies and procedures
established by the Receiving Party Representative in connection with the
Accessing Party’s exercise of the Permitted Access; (iii) the Accessing Party
and its personnel and agents shall not perform any activities or work on the
Accessed Premises except as specified in the applicable Service Schedule and
such activities and work shall be subject to the scheduling decisions, rules,
policies or procedures established by the Receiving Party Representative; and
(iv) the Receiving Party Representative and any designee thereof shall have the
right to oversee all uses of Permitted Access by the Accessing Party and its
personnel or agents and to prevent or cease any particular use of Permitted
Access if the Receiving Party Representative or such designee determines that
the Accessing Party has violated any access requirements set forth in this
Section 23 or the applicable Service Schedule.

 

13



--------------------------------------------------------------------------------

 

(c) Each time the Accessing Party uses Permitted Access to the Accessed
Premises, the Accessing Party shall comply with the Receiving Party’s written
security policies, procedures and requirements made available by the Receiving
Party, and will not tamper with, compromise, or circumvent any security or audit
measures employed by the Receiving Party. The Accessing Party shall not allow
its personnel or agents to have access to the Accessed Premises except as
expressly permitted under this Section 23 and shall prevent unauthorized use,
destruction, alteration or loss in connection with such unauthorized access.

(d) The Parties agree that if the Accessing Party accesses or uses Permitted
Access to the Accessed Premises, the Accessing Party shall assume all
responsibility and liability, and the Receiving Party shall not assume any
responsibility or liability, for any Losses (including any Losses incurred or
caused by an employee or agent of the Accessing Party) arising out of the
Accessing Party’s use of such Permitted Access.

(e) In cases where the Company stores in, locates on or brings onto the Verenium
Sublet Premises any equipment, machinery, materials, supplies or other items in
connection with the performance of the Services, the Parties agree that
(i) Provider assumes no responsibility for or liability in respect of any damage
caused to such items other than damage caused solely by Provider’s gross
negligence or willful misconduct, (ii) Provider shall have no obligation to
maintain or repair such items, (iii) Provider shall not be a bailor with respect
to such items, (iv) Provider shall not use any such items for any purpose other
than performance of the Services, (v) the Company may request at any time
authorization for Permitted Access to remove any such items, which authorization
shall not be unreasonably withheld or delayed, and (vi) upon expiration or
termination of the applicable Services, Provider may require the Company to
remove such items from the Verenium Sublet Premises promptly.

24. Controlling Provisions. If there is any conflict or inconsistency between
the terms and conditions set forth in the main body of this Agreement and any of
the Service Schedules attached hereto, the provisions of the Service Schedules
attached hereto and thereto shall control with respect to the rights and
obligations of the Parties regarding the Services. If there is any conflict or
inconsistency between the terms and conditions of this Agreement and any other
Transaction Document, the provisions of this Agreement shall control solely with
respect to the rights and obligations of the Parties regarding the Services.

25. Insurance. At all times during the Agreement Term and for a period of one
year thereafter, Provider shall maintain sufficient insurance coverage to enable
it to meet its obligations under this Agreement and by law. Without limiting the
generality of the foregoing, Verenium will maintain (and shall cause each of its
Affiliates responsible for performing the Services to maintain) at its sole cost
and expense at least the following insurance:

(a) Commercial General Liability including (i) bodily injury, (ii) property
damage, (iii) contractual liability coverage, and (iv) personal and advertising
injury, in an amount not less than $1,000,000 per occurrence;

 

14



--------------------------------------------------------------------------------

 

(b) Workers Compensation at statutory limits and Employer’s Liability at limits
not less than $1,000,000 per occurrence; and

(c) Professional Liability Insurance covering errors and omissions and wrongful
acts in the performance of the Services. Such errors and omissions insurance
will include coverage for claims of infringement of the copyrights, trademarks,
and patents and misappropriation of trade secrets. Such insurance will bear a
combined single limit per occurrence of not less than $2,000,000.

26. Force Majeure. Neither Party shall be liable for any failure of performance
attributable to acts or events (including but not limited to war, acts of
terrorism, conditions or events of nature, industry-wide supply shortages, civil
disturbances, work stoppage, labor disturbance, power failures, failure of
telephone lines and equipment, fire and earthquake, or any law, order,
proclamation, regulation, ordinance, demand or requirement of any governmental
authority) beyond its control which prevent in whole or in part performance by
such Party hereunder.

27. Survival. The provisions of Section 5(d) (Accrued Fees and Obligations),
Section 6 (Relationship of the Parties), Section 10 (Indemnification),
Section 11 (Limitation of Liability), Section 14 (Governing Law), Section 15
(Assignment; Successors and Assigns), Section 21 (Confidentiality) Section 22
(Intellectual Property and Work Product), Section 25 (Insurance), this
Section 27 (Survival) and Section 28 (Entire Agreement) shall survive
termination of this Agreement.

28. Entire Agreement. This Agreement, together with the Service Schedules and
other Transaction Documents, constitutes the complete agreement and
understanding among the Parties regarding the subject matter of this Agreement
and such other agreements and supersedes any prior agreement (including, without
limitation, the Term Sheet) understanding or representation regarding the
subject matter of this Agreement or such other agreements.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly and lawfully authorized officers or legal representatives effective
as of the date first set forth above.

 

BP BIOFUELS NORTH AMERICA LLC

   

VERENIUM CORPORATION

By:

 

/s/ Susan A. Ellerbusch

   

By:

 

/s/ Carlos A. Riva

Name:

   

Susan A. Ellerbusch

   

Name:

 

Carlos A. Riva

Title:

   

President

   

Title:

 

President and Chief Executive Officer

[Signature Page – Verenium Transition Services Agreement]



--------------------------------------------------------------------------------

 

SCHEDULE A

 

San Diego Premises Services

[…***…]

*** Confidential Treatment Requested

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

 

General Finance & Tax Services

[…***…]

*** Confidential Treatment Requested

 

B-1



--------------------------------------------------------------------------------

SCHEDULE C

 

Network & SharePoint Services

[…***…]

*** Confidential Treatment Requested

 

C-1



--------------------------------------------------------------------------------

SCHEDULE D

 

Jennings Premises Services

[…***…]

*** Confidential Treatment Requested

 

D-1



--------------------------------------------------------------------------------

SCHEDULE E

 

Technical Consulting Services

[…***…]

*** Confidential Treatment Requested

 

E-1



--------------------------------------------------------------------------------

SCHEDULE F

 

Intellectual Property Transition Services

[…***…]

*** Confidential Treatment Requested

 

F-1



--------------------------------------------------------------------------------

APPENDIX 1

CHANGE ORDER REQUEST

Date:             , 20    

Change Order Request Number:             

                     (the “Requesting Party”) hereby submits this Change Order
Request to                      (the “Other Party”) pursuant to Section 4(b) of
the Transition Services Agreement, dated as of [            ], 2010 (the
“Agreement”), between the Requesting Party and the Other Party.

This Change Order Request pertains to the following (check one):

¨ Modified Services, as set forth in Schedule 1 hereto.

¨ Termination of Services, as set forth in Schedule 1 hereto.

¨ Additional Services, as set forth in Schedule 1 hereto.

The Requesting Party requests that the Other Party approve this Change Order
Request by signing in the designated space below. Upon the Other Party’s
approval of this Change Order Request, the Modified Services or Additional
Services covered by this Change Order Request, as applicable, shall become
“Services” under the Agreement and the attached Schedule 1 shall become a
“Service Schedule” to the Agreement, in each case, subject to the terms and
conditions set forth therein.

 

Submitted by Requesting Party:

 

By:

 

 

Name:

 

 

Title:

 

 

 

Approved by the Other Party:

on             , 20    :

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 1 to

Change Order Request No.         

FORM OF SCHEDULE FOR MODIFIED SERVICES OR ADDITIONAL SERVICES

 

Services

Provider Representative:

 

 

Name:

 

Phone:

 

Email:

 

 

Service Term:

 

   

 

Location of Services:

 

   

 

Description of Services:

 

   

 

Service Fees:

 

   